91 F.3d 136
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel James USSERY, Petitioner-Appellant,v.Charles HILL, Superintendent, Respondent-Appellee.
No. 96-6243.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 1, 1996.

Samuel James Ussery, Appellant Pro Se.
Before HALL, WILKINS and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.  Ussery v. Hill, No. CA-95-22-5-MU (W.D.N.C. Nov. 30, 1995).  We deny Appellant's motions for appointment of counsel and for general relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED